DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to communications filed on 7/30/2020.
Claims 1-20 have been examined and are rejected. 


Priority
This application is a continuation of application 16/255,065 filed 1/23/2019 now US 10,771,946, which is a continuation of application 14/871,931 filed 9/30/2915 now US 10,237,711, which is a continuation-in-part of application 14/586,566 filed 12/30/2014 now US 10,193,987, and claims priority to provisional application 62/171,873 filed 6/5/2015 and provisional application 62/005,781 filed 5/30/2014.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/31/2020, 7/30/2021, and 8/31/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over: Claims 1-20 of US 10,771,946, Claims 1-22 of US 10,237,711, and Claims 1-24 of US 10,193,987, and further in view of Das (US 2014/0173447 A1), Vandwalle et al. (US 2011/0153789 A1), Moy (US 2013/0007499 A1), Liu (US 2016/0227470 A1), Bayer et al. (US 8,949,873 B1), and Chan et al. (US 2014/0289415 A1). Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter. Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See MPEP § 804.


Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 

Claims 1-2, 7-10, & 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Das (US 2014/0173447 A1) in view of Vandwalle et al. (US 2011/0153789 A1).
With regard to Claim 1, Das teaches:
A method, comprising: in a companion electronic device, performing operations for: 
receiving an activity advertisement message from a source electronic device, the activity advertisement message comprising an activity identifier that identifies a particular entry in an activity table, the activity identifier representing an activity performed in a first application at the source electronic device; (the active device 301 (i.e. source device) will occasionally broadcast its context activity information to passive devices 305 (i.e. companion devices) [Das: 0041; 0056-57], wherein the context activity information is formatted as a table and comprises a field 417 for identifying an "application running or in use" as well as other context of the application in use at the active device 301 [Das: 0049; Fig. 4]); 
determining whether the activity table has been shared by the source electronic device; (passive devices 305 associated with a PAN that corresponds to the assigned PAN ID (i.e. the user ID) will receive context activity updates from the cloud server 103 [Das: 0041; 0054], wherein a service module running on each respective device utilizes database management techniques to determine which received peer table updates are valid [Das: 0039], and wherein devices that have not been updated for a pre-determined period of time are placed in a "no-op state" [Das: 0045]);
responsive to the activity table being available to the companion electronic device, retrieve activity information describing the activity performed in the first application; (passive Device B (i.e. companion device) may utilize the content and information contained in a peer table update to establish a context activity of active Device A (i.e. source device) [Das: 0042-44; 0058; Fig. 5]);
 identifying a second application available on the companion electronic device based on the activity information to continue the activity performed in the first application at the source electronic device; (launching an appropriate application on Device B (i.e. companion device) and resuming the context and application state that device A (i.e. source device) was previously engaged in [Das: 0075]);
and continuing performance of the activity in the second application at the companion electronic device; (subsequent to establishing the context activity, the Device B may resume the context operation at 559 [Das: 0059; Fig. 5]).

However, Das does not explicitly teach:
comparing the activity identifier with a plurality of activity identifiers to retrieve activity information.
	
In a similar field of endeavor involving sending advertising packets offering collaborative services, Vandwalle discloses:
comparing the activity identifier with a plurality of activity identifiers to retrieve activity information; (after receiving an advertisement from a service advertisement unit of device 301 (i.e. source device) including one or more service identifiers (e.g., hashes), a service discovery unit of device 302 (i.e. companion device) compares the service IDs in the advertisement request with a local list, wherein if device 302 is interested in the advertised service or services, the service discovery unit of device 302 transmits a service request to device 301, and in 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Das in view of Vandwalle in order to compare the activity identifier with a plurality of activity identifiers to retrieve activity information in the system of Das. 
One of ordinary skill in the art would have been motivated to combine Das with Vandwalle as doing so would enable service advertisement to be performed via broadcasting or multicasting a hash value identifying the service which reduces the network traffic involved in service advertisement and discovery [Vandwalle: 0061].

With regard to Claim 2, Das-Vandwalle teaches:
The method as recited in claim 1, wherein the activity advertisement message further comprises an activity descriptor that identifies the activity performed in the first application; (the context activity information comprises a field indicating the application in use, a field indicating the context type that the user was engaged in, and a field providing further information regarding the context type [Das: 0049; Fig. 4]).

With regard to Claim 7, Das-Vandwalle teaches:
The method as recited in claim 1, further comprising: in the companion electronic device, performing operations for: sending a notification to the source electronic device to cause the first application to stop performing the activity responsive to continuing performance of the activity in the second application at the companion electronic device; (if a user selects an application icon on the GUI of device B 905 (i.e. companion device), device B 905 sends message 921 containing content and application state information to the cloud PAN service 903 and launches 


With regard to Claim 8, Das-Vandwalle teaches:
The method as recited in claim 1, further comprising: responsive to the activity table not being available on the companion electronic device: sending a request to the source electronic device to share the activity table; and receiving the activity table from the source electronic device; (if device 302 (i.e. companion device) is interested in the advertised service or services, the service discovery unit of device 302 transmits a service request to device 301 (i.e. source device) via transaction 305, including one or more service identifiers identifying one or more services that device 302 is interested in, and in response to the service request, the service advertisement unit of device 301 transmits a service response to device 302, including detailed information of one or more services requested via transaction 306 [Vandwalle: 0064]).

With regard to Claims 9-10 & 15-17, they appear substantially similar to the limitations recited by claims 1-2 & 7-8 and consequently do not appear to teach or further define over the citations provided for said claims. Accordingly, claims 9-10 & 15-17 are rejected for the same reasons as set forth in claims 1-2 & 7-8.


Claims 3 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Das (US 2014/0173447 A1) in view of Vandwalle et al. (US 2011/0153789 A1) as applied to Claims 1 & 9 above, and further in view of Moy (US 2013/0007499 A1) in view of Liu (US 2016/0227470 A1).
With regard to Claim 3, Das-Vandwalle teaches:
The method as recited in claim 1, wherein the second application is compatible with multiple devices; (a multi-device capable application shared among multiple devices in the network [Vandewalle: 0124]);
and wherein the activity advertisement is communicated using a Bluetooth network protocol; (the active device 301 (i.e. source device) will occasionally broadcast its context activity information to passive devices 305 (i.e. companion devices) via a Bluetooth peer-to-peer link [Das: 0036; 0041; 0056-57]).

However, Das-Vandwalle does not teach (where underlining indicates the portion of each limitation not taught):
wherein the second application is different from the first application, and wherein the activity advertisement is communicated using a Bluetooth low-energy (BLE) network protocol.
	
In a similar field of endeavor involving transferring state information between electronic devices, Moy discloses:
wherein the second application is different from the first application; (the screen of the mobile device 205 displays the state of an on-going television show, wherein without requiring another device to have the same application or program downloaded locally on the device, the user may continue his television show on a different device [Moy: 0025]).


One of ordinary skill in the art would have been motivated to combine Das-Vandwalle with Moy as doing so would allow content to be resumed on a different type of device by taking into account the differing parameters of the second device [Moy: Claim 16].

However, Das-Vandwalle-Moy does not teach (where underlining indicates the portion of each limitation not taught):
wherein the activity advertisement is communicated using a Bluetooth low-energy (BLE) network protocol.
	
In a similar field of endeavor involving transmitting advertising packets indicating that content is available for transmission, Liu discloses:
wherein the activity advertisement is communicated using a Bluetooth low-energy (BLE) network protocol; (sending a Bluetooth low energy (BLE) advertising packet sent from a source terminal 110 (i.e. source electronic device) to a recipient terminal 120 (i.e. companion electronic device) [Liu: 0130; 0103; 0082; 0088; Figs. 1 & 3-4]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Das-Vandwalle-Moy in view of Liu in order to communicate the activity advertisement using a Bluetooth low-energy (BLE) network protocol in the system of Das-Vandwalle-Moy. 
One of ordinary skill in the art would have been motivated to combine Das-Vandwalle-Moy with Liu as doing so would further reduce the power consumption of the transceiver during communications.

With regard to Claim 11, it appears substantially similar to the limitations recited by claim 3 and consequently does not appear to teach or further define over the citations provided for said claim. Accordingly, claim 11 is rejected for the same reasons as set forth in claim 3.


Claims 4 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Das (US 2014/0173447 A1) in view of Vandwalle et al. (US 2011/0153789 A1) as applied to Claims 1 & 9 above, and further in view of Bayer et al. (US 8,949,873 B1).
With regard to Claim 4, Das-Vandwalle teaches:
The method as recited in claim 1, wherein the activity information comprises a timestamp that indicates a time that the activity was last updated; (the peer broadcast updates comprise context activity information including timestamps to enable the devices to determine which of the received updates are the most recent, and consequently which field is determined to be the most current entry indicating the application in use (i.e. dynamic type identifier) [Das: 0039; 0049-50]).

However, Das-Vandwalle does not explicitly teach:
wherein the activity information comprises a timestamp that indicates a time that the activity was last performed.
	
In a similar field of endeavor involving application activity data, Bayer discloses:
wherein the activity information comprises a timestamp that indicates a time that the activity was last performed; (each entry in the subset of user activity data includes one or more of: a device identifier corresponding to the computer system, a source identifier, one or more time stamps associated with a respective user activity (e.g., the start time and/or the end time), 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Das-Vandwalle in view of Bayer in order to provide activity information comprising a timestamp that indicates a time that the activity was last performed in the system of Das-Vandwalle. 
One of ordinary skill in the art would have been motivated to combine Das-Vandwalle with Bayer as doing so would allow the system to determine the most recent application activity in the event that the activity update messages are not received or received out of order. 

With regard to Claim 12, it appears substantially similar to the limitations recited by claim 4 and consequently does not appear to teach or further define over the citations provided for said claim. Accordingly, claim 12 is rejected for the same reasons as set forth in claim 4.


Claims 5, 13, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Das (US 2014/0173447 A1) in view of Vandwalle et al. (US 2011/0153789 A1) as applied to Claims 1, 9, & 17 above, and further in view of Moy (US 2013/0007499 A1). 
With regard to Claim 5, Das-Vandwalle teaches:
The method as recited in claim 1, further comprising: in the companion electronic device, performing operations for: 
requesting extended activity data for the activity; receiving the extended activity data; (passive Device B (i.e. companion device) may establish and resume a context activity requiring use of an application related to the given context activity, wherein the context activity may 
and using the extended activity data to configure the second application at the companion electronic device to continue the activity; (passive Device B (i.e. companion device) may utilize the content and information contained in a peer table update to establish a context activity of active Device A (i.e. source device) [Das: 0042-44; 0058; Fig. 5]).

While Das teaches that resuming a context activity at passive Device B (i.e. companion device) may further require accessing content associated with the context activity (i.e. requesting extended activity data) [Das: 0042-44; 0058; Fig. 5], Das does not explicitly teach that the extended activity data is requested from the source device. In other words, Das does not teach: 
requesting extended activity data for the activity from the source electronic device; receiving the extended activity data from the source electronic device.

In a similar field of endeavor involving transferring state information between electronic devices, Moy discloses:
requesting extended activity data for the activity from the source electronic device; receiving the extended activity data from the source electronic device; (the electronic device (i.e. companion device) may actively initiate a request for content and/or state information from the portable computing device (i.e. source device) causing the portable computing device 320 (i.e. source device) to send the electronic device 315 (i.e. companion device) a link (i.e. an activity advertisement message), the link comprising a device identifier and enabling the electronic device 315 to establish a local connection with the portable computing device 320 so that the electronic device 315 can retrieve content and/or state information (i.e. extended activity data) directly from the portable computing device 320 [Moy: 0027-28; 0023; 0017]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Das-Vandwalle in view of Moy in order to receive a request for extended activity data at the source electronic device in the system of Das-Vandwalle.
One of ordinary skill in the art would have been motivated to combine Das-Vandwalle with Moy as the direct transfer of state information and/or content between the devices may be convenient when the user wants to receive the content and/or state information from the portable computing device without Internet access (e.g., when he is on a camping trip, in the elevator, in the garage where there is no signal, etc.) [Moy: 0017].

With regard to Claims 13 & 19, they appear substantially similar to the limitations recited by claim 5 and consequently do not appear to teach or further define over the citations provided for said claim. Accordingly, claim 13 & 19 are rejected for the same reasons as set forth in claim 5.


Claims 6, 14, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Das (US 2014/0173447 A1) in view of Vandwalle et al. (US 2011/0153789 A1) in view of Moy (US 2013/0007499 A1) as applied to Claims 5, 13, & 19 above, and further in view of Chan et al. (US 2014/0289415 A1).
With regard to Claim 6, Das-Vandwalle-Moy teaches:
The method as recited in claim 5, further comprising:
in the companion electronic device, performing operations for:
prior to performing the corresponding activity at the companion device, presenting an indication that the activity is resumable, the indication presented at the companion electronic 
wherein the extended activity data is used to configure the second application responsive to receiving an acceptance of the indication; (in response to the user selecting the Yes button, the context active device may take over where the previous context active device left off, so that the user can continue to participate in the context session on the different device [Das: 0062; 0057-58; Figs. 5-6]. upon receiving the confirmation, the portable computing device (i.e. source device) may send the content and/or state information [Moy: 0053-58; 0027; Fig. 6]).

However, Das-Vandwalle-Moy does not explicitly teach that the indication that the activity is resumable is presented prior to requesting the extended activity data.

In a similar field of endeavor involving transferring state information between electronic devices, Chan discloses:
prior to requesting the extended activity data, presenting an indication that the activity is resumable, the indication presented at the companion electronic device; (generating a GUI allowing a user to select to transfer a session from the first computing device (i.e. source device) to an alternative device (i.e. companion device) prior to issuing a transfer request and transferring the session data [Chan: 0048-52; Fig. 5]);
wherein the extended activity data is used to configure the second application responsive to receiving an acceptance of the indication; (upon receiving an indication by the 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Das-Vandwalle-Moy in view of Chan in order to present an indication that the activity is resumable prior to requesting the extended activity data in the system of Das-Vandwalle-Moy. 
One of ordinary skill in the art would have been motivated to combine Das-Vandwalle-Moy with Chan as doing so would allow the user to be prompted for confirmation before initiating the transfer request, thereby avoiding unnecessarily sending transfer session data in the event that the user declines the session transfer [Chan: 0021; 0048; Fig. 5].

With regard to Claims 14 & 20, they appear substantially similar to the limitations recited by claim 6 and consequently do not appear to teach or further define over the citations provided for said claim. Accordingly, claim 14 & 20 are rejected for the same reasons as set forth in claim 6.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Das (US 2014/0173447 A1) in view of Vandwalle et al. (US 2011/0153789 A1) as applied to Claim 17 above, and further in view of in view of Moy (US 2013/0007499 A1) in view of Liu (US 2016/0227470 A1) in view of Bayer et al. (US 8,949,873 B1).
With regard to Claims 18, it appears substantially similar to the limitations recited by claims 2-4 and consequently does not appear to teach or further define over the citations provided for said claims. Accordingly, claim 18 is rejected for the same reasons as set forth in claims 2-4.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Addepalli et al. (US 2013/0212212 A1) which teaches collecting context and state information from a local application 244 executing on a first device (e.g., device A), wherein the context and state information may be transferred in step from the first device to a second device where a remote application may then be configured to execute according to the transferred context and state information from the first device [0055-56]. 

In the case of amendments, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MOREAU whose telephone number is (571) 272-5179.  The examiner can normally be reached on Monday to Thursday and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you 

/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446